Title: From Benjamin Franklin to Jehu Curtis, 15 March 1753
From: Franklin, Benjamin
To: Curtis, Jehu


Sir,
Philada. March 15. 1753
We send herewith all the Bills in a Trunk, containing as follows





1s.
1s. 6d.
2s.
2s. 6d.
5s.
10s.


1st Sort
40
Quire, containing
4000
4000
4000
4000
—
—


2d Sort
11
Quire containing
1100
—
—
1100
1100
1100


3d Sort
9
Quire containing
900
900
—
900
900
—


4th Sort
4
Quire of half Sheets
    —
    200
    —
    200
    400
    —





6000
5100
4000
6200
2400
1100


In the above, it is to be observed, that there are 100 of the 1s. 6d. Bills, more than there should be, which must be cut off, and put among the Overplus.
The Overplus is as follows


1st Sort
38
Sheets, which is one Short of our Memorandum


  2d Sort
  13
Sheets which is one over


  3d Sort
  13
Sheets which is three over


  4th Sort
7
half Sheets, which is right.


So that I either made some small Mistake in our first Counting, or in this, I cannot tell which, for the Boat is just going, and we have not time to count again.
We send also, 49 Law Books.
I am glad to hear you are getting the better of your Fit of the Gout. I have at this Instant a violent Pain in my Head, that half distracts me. I wish it were in my Foot, I think I could bear it better. Our Compliments to Mrs. Curtis, I am, Sir, Your obliged humble Servant
B Franklin
You will receive the Key of the Trunk per Post.
[For a letter from Aaron Burr, March 20, 1753, see below, p. 514.]
